                            Case 2:13-cv-01319-APG-VCF Document 259 Filed 04/20/20 Page 1 of 2

                           Philip Goodhart (Bar No. 5332)
                           PNG@thorndal.com
                       1   THORNDAL, ARMSTRONG, DELK
                           BALKENBUSH & EISINGER
                       2   1100 E. Bridger Avenue
                           Las Vegas, NV 89101
                       3   Telephone: 702.366.0622
                           Facsimile: 702.366.0327
                       4
                           Merril Hirsh (admitted pro hac vice)
                       5   merril@merrilhirsh.com
                           LAW OFFICE OF MERRIL HIRSH PLLC
                       6   2837 Northampton St., NW
                           Washington, D.C. 20015
                       7   Telephone: 202.448.9020
                       8   Frederick M. Morgan (pro hac vice)
                           rmorgan@morganverkamp.com
                       9   Jennifer M. Verkamp (pro hac vice)
                           jverkamp@morganverkamp.com
                      10   Sonya A. Rao (pro hac vice)
                           sonya.rao@morganverkamp.com
                      11   Ian M. Doig (pro hac vice)
                           ian.doig@morganverkamp.com
MORGAN VERKAMP, LLC




                      12   MORGAN VERKAMP LLC
                           35 East Seventh Street, Suite 600
                      13   Cincinnati, OH 45202
                           Telephone: 513.651.4400
                      14   Facsimile: 513.651.4405
                      15
                           Attorneys for Plaintiff-Relator Joshua Luke
                      16

                      17                               UNITED STATES DISTRICT COURT
                                                            DISTRICT OF NEVADA
                      18

                      19
                           UNITED STATES OF AMERICA, ex rel.,            Case No.: 2:13-cv-01319-APG-VCF
                      20   Joshua Luke,

                      21                 Plaintiff,                      (PROPOSED) ORDER FOR FINAL
                           v.                                            JUDGMENT ON ATTORNEYS’ FEES,
                      22                                                 COSTS, AND EXPENSES AWARDED TO
                      23   HEALTHSOUTH CORPORATION,                      MORGAN VERKAMP LLC AND THE
                           HEALTHSOUTH OF HENDERSON, INC. and            LAW OFFICE OF MERRIL HIRSH PLLC
                      24   KENNETH BOWMAN,

                      25                 Defendants.
                      26

                      27

                      28
                           Case 2:13-cv-01319-APG-VCF Document 259 Filed 04/20/20 Page 2 of 2



                       1        Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, and finding that there is no

                       2 just reason for delay, IT IS HEREBY ORDERED that:

                       3        1.     Defendants shall pay $1,037,703.06 to Morgan Verkamp LLC in satisfaction of the

                       4               attorney’s fees, costs, and expenses incurred in this matter;

                       5        2.     Defendants shall pay $323,583.15 to the Law Office of Merril Hirsh PLLC in

                       6               satisfaction of the attorney’s fees, costs, and expenses incurred in this matter; and

                       7        3.     The Clerk shall enter a separate judgment reflecting this Order.

                       8

                       9                                              IT IS SO ORDERED:

                      10

                      11                                              ____________________________________
                                                                      THE HONORABLE ANDREW P. GORDON
MORGAN VERKAMP, LLC




                      12                                              UNITED STATES DISTRICT JUDGE
                      13

                      14                                                        4/20/2020
                                                                      Dated: ______________________________
                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28

                                                                           2
